   Case 3:19-cv-00054-NKM-JCH Document 178-2 Filed 08/27/21 Page 1 of 4 Pageid#: 1575
                                                                                          Exhibit 2




                                   IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF VIRGINIA
                                        CHARLOTTESVILLE DIVISION

                                                         )
        KIERAN RAVI BHATTACHARYA,                        )
                                                         )
                          Plaintiff,                     )
                                                         )
        v.                                               )    Civil Action No.: 3:19-CV-00054
                                                         )
        JAMES B. MURRAY, JR., et. al.,                   )
                                                         )
                                                         )
                          Defendants.                    )
                                                         )

                           DECLARATION OF KIERAN RAVI BHATTACHARYA

                   I, Kieran Ravi Bhattacharya, hereby state as follows under penalty of perjury:

                   1.     I make this Declaration to advise the Court of certain facts, of which I have personal

        knowledge, relevant to Plaintiff’s Motion to Quash Defendants’ Subpoena to CVS in Charlottesville.

        The subpoena calls for production of the following:

                          All prescription drug records or documents showing the proprietary or
                          generic name of the drug prescribed, listing the dosage of the drug
                          prescribed and its frequency of use or administration, and identifying
                          the prescriber of the drug, for all prescriptions submitted to or filled by
                          your pharmacy for Kieran Ravi Bhattacharya, DOB: 06/20/1996, at
                          any time in the past.

                   2.     My understanding, based on Defendants’ Answer to ¶ 7 of the First Amended

        Complaint, is that Defendants now claim that my November 29, 2018 suspension from UVA Med

        School was related to a January 2017 hospitalization and what the proposed Second Amended

        Complaint refers to as the “November 14, 2018 and the November 19, 2019 Forced Psychiatric

        Evaluation.” When I was discharged from each of those hospitalizations, my discharge was not

        contingent upon taking any prescription medications or receiving any form of outpatient treatment.


                                                              1
4814-1322-7512.4
   Case 3:19-cv-00054-NKM-JCH Document 178-2 Filed 08/27/21 Page 2 of 4 Pageid#: 1576




                   3.   Each time, those who examined and released me found me not to be a danger to

        myself; not to be a danger to others; and not unable to care for myself. Nor was I found to have ever

        exhibited homicidal ideations; nor was I found to have ever exhibited suicidal ideations. Nor was I

        found to have any history of or propensity for violence or suicide.

                   4.   Contrary to one of many false statements about me made by Defendants’ counsel

        during the August 23, 2021 discovery dispute hearing, I have never experienced auditory

        hallucinations of any type for any reason. I have also never communicated orally or in writing to

        any individual, including any health care professional, that I have experienced auditory

        hallucinations of any type. Accordingly, I was never at any point ordered to receive any type of

        outpatient treatment or ordered to take any type of prescription medications following discharge

        from any of these hospitalizations. Additionally, since being discharged from Poplar Springs

        Hospital on November 26, 2018, I have never been prescribed or taken any prescribed psychiatric

        medications of any type, and I have never received any type of psychiatric, psychological, or

        counseling care for any reason—voluntarily or involuntarily—since November 26, 2018. The only

        prescription medications that I have received on multiple occasions since November 26, 2018 was

        Valaciclovir, which was prescribed to treat symptoms of genital herpes in 2018 and 2019. I have

        not been prescribed any other medications since November 26, 2018, and I have not been prescribed

        or received prescriptions of any medications in 2020 or 2021. Furthermore, I had never been

        prescribed any psychiatric medications of any type by anyone for any reason before the January

        2017 hospitalization, and I am strongly convinced that my voluntary decision to take certain

        psychiatric medications in 2017 and 2018 was the worst personal decision that I have ever made.




                                                         2
4814-1322-7512.4
   Case 3:19-cv-00054-NKM-JCH Document 178-2 Filed 08/27/21 Page 3 of 4 Pageid#: 1577




                   5.   The issue of prescription drugs did not come up at the November 28, 2018 ASAC

        meeting that resulted in my suspension from UVA the following day, November 29, 2018.

        However, it was later reported to me that the issue had been raised by UVA’s counsel in subsequent

        oral communications with David Heilberg, a criminal defense attorney in Charlottesville who briefly

        represented me during the ASAC suspension appeal process in December 2018. Mr. Heilberg told

        me that the issue had been raised in a communication from Lynne Fleming, UVA counsel who had

        been present at the November 28, 2018 ASAC meeting. By way of background, the November 29,

        2018 Suspension Letter (FAC Ex. 53) (Dkt. #33-53) advised me that I had the option of appealing

        the suspension if I filed my appeal within 14 days. I did so by email dated December 4, 2018 (FAC

        Ex. 54) (Dkt. #33-54), to which Dean Densmore responded by email later that day (FAC Ex. 55)

        (Dkt. #33-55) acknowledging that the appeal process had been initiated and that additional

        information would be provided to me relating to the appeal, which was supposed to take place “as

        soon as possible (ordinarily within 14 days).” (FAC Ex. 56) (Dkt. #33-56). Thereafter, however, I

        was unsuccessful in my efforts to get Ms. Fleming to provide the medical student file that I needed

        to prosecute my appeal until December 20, 2018.

                   6.   In the interim, I had retained David Heilberg to represent me in connection with the

        appeal. On December 11, 2018, David Heilberg reported to me by phone that Ms. Fleming had told

        him that UVA Med School was willing to treat the suspension as a withdrawal and allow the

        possibility of reenrollment in August 2019 if I agreed to, among other requirements, submit routine

        bloodwork to demonstrate satisfactory concentrations of lithium in my bloodstream and to and to

        sign a limited confidentiality agreement to prevent any type of disclosure of this perpetual

        requirement.    I did not agree to this perpetual blood offering to demonstrate certain blood

        concentrations of this alkali metal nor to the accompanying limited confidentiality agreement.


                                                         3
4814-1322-7512.4
   Case 3:19-cv-00054-NKM-JCH Document 178-2 Filed 08/27/21 Page 4 of 4 Pageid#: 1578




                   I declare under penalty of perjury that the foregoing is accurate to the best of my knowledge,

        information, and belief.




                                                                         Kieran Ravi Bhattacharya

                                                                  27 August, 2021
                                                                  ____________________________________
                                                                                Date




                                                              4
4814-1322-7512.4
